                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

 IN RE:                                          CASE NO. 19!14873

        ROLLIN G. COOKE III                      CHAPTER 13

          DEBTORS                                JUDGE ARTHUR I. HARRIS



            NOTICE OF HEARING ON MOTION OF DEBTOR TO VACATE
                       ORDER GRANTING RELIEF FROM
                AUTOMATIC STAY ISSUED ON JANUARY 14, 2020

       Now come Debtor, Rollin G. Cooke III, by and through his counsel, and hereby gives notice

that a hearing on the 20th day of February, 2020 at 2:00 P.M., has been scheduled at the Howard M.

Metzenbaum U.S. Court House, #1A, 201 Superior Avenue, Cleveland, Ohio 44114.

       Your rights may be affected. You should read these papers carefully and discuss them

with your attorney, if you have one in this Bankruptcy case. (If you do not have an attorney,

you may wish to consult one.)

       If you do not want the Court to approve the Motion of Debtor to Vacate Order Granting

Relief from Automatic Stay Issued , or if you want the Court to consider your views on the Motion,

then on or before February 13, 2020, you or your attorney must:

       File with the Court a written request explaining your position at:

                      Clerk of Courts
                      United States Bankruptcy Court
                      Howard M. Metzenbaum U.S. Courthouse
                      201 Superior Avenue
                      Cleveland, Ohio 44114

       If you mail your response to the Court for filing, you must mail it early enough so the Court




19-14873-aih     Doc 115     FILED 01/22/20       ENTERED 01/22/20 14:13:31            Page 1 of 3
will receive it on or before the date stated above.

       You must copy to:

                       Robin L. Stanley, Esq.
                         Ibold & O’Brien
                       401 South Street
                       Chardon, Ohio 44024
                       .
       If you or your attorney do not take these steps, the Court may decide that you do not oppose

the Motion and may enter an Order granting the relief.




                                               /s/Robin L. Stanley
                                               Robin L. Stanley, Esq. (#0076421)
                                               Ibold & O’Brien
                                               401 South Street
                                               Chardon, Ohio 44024
                                               Phone: 440-285-3511
                                               Facsimile: 440-285-3363
                                               E-mail:RStanley@peteribold.com
                                               Attorney for Debtor, Rollin Cooke III




19-14873-aih     Doc 115      FILED 01/22/20          ENTERED 01/22/20 14:13:31        Page 2 of 3
                                          CERTIFICATE OF SERVICE

       I certify that on January 22, 2020, a true and correct copy of Notice of Hearing Motion
of Debtor to Vacate Order Granting Relief from Automatic Stay Issued on January 14, 2020
was served:

via the Court's ECF System on these entities and individuals listed on the Court's Electronic
Mail Notice List:
Lauren A. Helbling ch13trustee@ch13cleve.com, lhelbling13@ecf.epiqsystems.com

Richard J. Parks on behalf of Creditor Northwest Bank rjp@pietragallo.com,
ms@pietragallo.com;jk@pietragallo.com

Steven H. Patterson on behalf of Creditor Select Portfolio Servicing ohbk@rslegal.com;
rsbkecfbackup@gmail.com;reisenfeld@ecf.inforuptcy.com

David D. Yeagley on behalf of NVR, Inc.
dyeagley@ulmer.com

Duriya Dhinojwala on behalf of Creditor Cheryl Heineman
ddhinojwala@bmdllc.com

Joseph M. Romano on behalf of Debtor Rollin Cooke
jromanolaw@sbcglobal.net




                                                  /s/Robin L. Stanley ______________
                                                  Robin L. Stanley, Esq. (#0076421)
                                                  Attorney for Debtor Rollin Cooke III


F:\DKASELAK\Bankruptcy\Cooke, Rollin\Pleadings\2020.01.22. Notice of Motion of Debtor to Vacate Order -NWB.wpd




19-14873-aih          Doc 115         FILED 01/22/20             ENTERED 01/22/20 14:13:31                       Page 3 of 3
